Goldberger, J.
The summons in this case was issued in 1927 by the plaintiff, who is a physician in the city of Perth Amboy, to recover the sum of $184 which represents his bill for services rendered to one James Kozak, an employe of the defendant corporation.
The facts as I remember them are that in May, 1927, Kozak was injured in an accident during the course of his employment, and he was removed to the Perth Amboy City Hospital in an unconscious condition. Dr. Tyrrell, a member of the staff, was present at the time. A hurried examination of the patient caused the plaintiff to get in touch with the defendant corporation through its superintendent, Mr. Hawley, and the plaintiff advised Mr. Hawley that the patient was in a very bad way, and would require an unusual amount of care, including special nurses, in order to bring about a recovery. The plaintiff was requested by Mr. Hawley to give all the attention necessary to bring about the recovery of the patient, who had been injured by reason of his clothes having come in contact with a rapidly revolving shaft, which shaft caused his clothes to strangle him for several minutes before the machine could be stopped. The patient had hemorrhages of the brain and odema of both lungs, and a part of his flesh was torn away from his body.
*808The defendant corporation resists payment on two grounds, (1) that the agreement should have been in writing, and (2) that the plaintiff comes within the provisions of the Workmen’s Compensation act.
The defendant relies mainly upon the ease of Moore v. Derees, 97 N. J. L. 378; 117 Atl. Rep. 480. I do not agree with such contention because in that case the services were rendered by the physician to the employe, at the request of the employe; but in this case, the evidence is that the physician acted at the request of the defendant corporation through its superintendent, who was the manager in charge of the plant at the time of the accident, and as such, would have a right to bind the company.
The compensation statute is only binding upon the parties to the statutory contract, and they and they only are entitled to its benefits and are bound by its terms. The plaintiff is not bound by the Compensation act. Dias v. New Jersey Manufacturing Co., 4 N. J. Mis. R. 102; 132 Atl. Rep. 101; Rosecrans v. Reiner, 4 N. J. Mis. R. 769.
There will be a judgment for the plaintiff in the sum of $184 and interest from July-3d, 1927, in the sum of $54.30.